Citation Nr: 1118840	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  05-15 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for lumbar spondylosis with strain.

2.  Entitlement to an initial evaluation in excess of 10 percent for a right knee strain, status post reconstruction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  That decision granted service connection for lumbar spondylosis with strain and for a right knee strain status post reconstruction and assigned separate 10 percent disability evaluations effective from July 1, 2004.  The case was subsequently transferred to the RO in St. Petersburg, Florida.

The Board remanded the case for further development the case in July 2008.  The case was subsequently returned to the Board for appellate review, and in January 2010, the Board issued a decision increasing the evaluation for the Veteran's service-connected lumbar spine disability to 40 percent effective from July 1, 2004.  However, the Board remanded the issue of entitlement to an initial evaluation in excess of 40 percent for lumbar spondylosis with strain, as well as entitlement to a higher initial evaluation for the Veteran's service-connected right knee disability.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9 dated in September 2005, the Veteran checked a box indicating that he wanted a hearing at a local VA office before a member or members of the Board.  However, to date, no such hearing has been held, and it does not appear that the Veteran has withdrawn his request.  The Board notes that the failure to afford the Veteran a hearing would amount to a denial of due process.  See 38 C.F.R. § 20.904(a)(3).  Therefore, a remand is required to the schedule the Veteran for a travel board hearing at that RO in St. Petersburg, Florida. The AMC or RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a hearing with a Veterans Law Judge of the Board at the local office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

Thereafter, the case should be returned to the Board for the purpose of appellate consideration.   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



